Citation Nr: 1036867	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  08-21 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New 
Hampshire


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
claimed as heat rash of the bilateral arms.  

2.  Entitlement to service connection for a cervical spine 
disorder, claimed as neck pain. 


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran 




ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel
	

INTRODUCTION

The Veteran served on active duty in the United States Army from 
February 2003 to September 2004, with additional periods of 
service in the Reserves. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire (RO).  The RO, in pertinent part, denied the benefits 
sought on appeal.  The Veteran's claims were reconsidered in a 
December 2007 rating decision, but the RO continued and confirmed 
the denial of the benefits sought. 

The September 2006 rating decision also denied claims of 
entitlement to service connection for thoracolumbar strain 
(claimed as back pain) and headaches.  The Veteran appealed the 
denial of these claims; however, service connection was 
ultimately awarded in a May 2008 rating decision.  As such, there 
no longer remain claims in controversy.

In March 2010, the Veteran presented testimony before the Board.   
A copy of the transcript has been associated with the claims 
folder.  


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  There is no competent medical evidence of a current skin 
disorder, to include heat rash of the bilateral arms, that is 
etiologically related to the Veteran's period of active military 
service; the Veteran has not presented credible lay assertions 
sufficient to establish a continuity of skin symptomatology since 
service.   

3.  There is no competent medical evidence of a current cervical 
spine disorder that is etiologically related to the Veteran's 
period of active military service; the Veteran has not presented 
credible lay assertions sufficient to establish a continuity of 
neck symptomatology since service.    


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a skin 
disorder, claimed as heat rash of the bilateral arms, have not 
been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

2.  The criteria for entitlement to service connection for a 
cervical spine disorder, claimed as neck pain, have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Preliminary Matters: VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has a 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA is required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will inform the Veteran of the type of information and 
evidence that VA will seek to provide, and of the type of 
information and evidence, the claimant is expected to provide.  
38 C.F.R. 
§ 3.159(b).  VA must provide such notice to the claimant prior to 
an initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004).  These VCAA notice 
requirements apply to all elements of a claim for service 
connection, so VA must specifically provide notice that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

Here, prior to the September 2006 RO decision in the matter, VA 
sent a letter to the Veteran in July 2006 that addressed all of 
the notice elements concerning her claims.  The letter informed 
the Veteran of what evidence is required to substantiate the 
claims, and apprised the Veteran as to her and VA's respective 
duties for obtaining evidence.  In the notice letter, VA also 
informed the Veteran how it determines the disability rating and 
the effective date for the award of benefits if service 
connection is to be awarded.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  The Board finds that the VCAA duty to notify was 
fully satisfied as to the Veteran's claims.

In addition to its duty to notify, or inform, the Veteran with 
regard to her claims, VA also has a duty to assist the Veteran in 
the development of the claims.  This duty includes assisting the 
Veteran in the procurement of service treatment records and 
records of pertinent medical treatment since service, and 
providing the Veteran a medical examination when necessary.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has made reasonable efforts to obtain any 
available pertinent records as well as all relevant records 
adequately identified by the Veteran.  VA has also provided the 
Veteran with examination in May 2008 to determine the nature and 
etiology of her claimed disorders.  The examination is fully 
adequate for adjudication purposes.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007).

The Veteran has not identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claims that has not been obtained.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA has 
satisfied its duty to notify and its duty to assist pursuant to 
the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 
3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 
16 Vet. App. 183 (2002).


II. Analysis

The Veteran seeks entitlement to service connection for a skin 
disorder, namely heat rash of the arms, and a cervical spine 
disorder.  She testified that she first experienced heat rash on 
her upper and lower extremities in service, as well as neck pain.  
The Veteran asserts that her skin disorder is caused by her 
exposure to environmental hazards while she served as a petroleum 
specialist in Iraq and her cervical spine disorder is related to 
carrying heavy equipment and riding in the back of vehicles over 
uneven roads.      

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Evidence of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  

Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  
38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime service 
after December 31, 1946, and arthritis, becomes manifest to a 
degree of at least 10 percent within one year from date of 
termination of such service, such disease shall be presumed to 
have been incurred in service, even though there is no evidence 
of such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309.  

After careful consideration of all procurable and assembled data, 
the Board finds that service connection is not warranted on 
either a direct or presumptive basis for either of the claimed 
disorders.

A review of the Veteran's service treatment records show a single 
complaint for heat rash and several complaints of low back pain, 
but no complaints, treatment or diagnosis for any cervical spine 
problems.  A June 2003 treatment record shows that the Veteran 
sought treatment for a rash on her arms and legs.  She was 
diagnosed with heat rash and it was treated with hydrocortisone 
cream.  On a July 2004 post-deployment examination, the Veteran 
denied any skin disease or rashes.  An August 2004 medical report 
reveals the Veteran reported back pain, but did not specify that 
it pertained to her neck.  There were no objective findings of 
either a skin or cervical spine disorder.  

The mere fact that the Veteran was treated for a heat rash in 
service is not enough to establish that a chronic skin disorder 
manifested during service.  38 C.F.R. § 3.303(b).   Shortly after 
her discharge from service, a March 2005 Reserve medical 
examination, shows the Veteran's skin was evaluated as normal.  
There were similar normal findings for the Veteran's cervical 
spine.  On the associated report of medical history, the Veteran 
marked "no" next to the questions on whether she experienced 
skin problems or recurrent back pain in service.  

In May 2008, the Veteran was afforded a general VA examination.  
The examination report shows that the Veteran's skin and spine 
were evaluated.  The examiner noted that the Veteran reported she 
experienced a recurrent skin rash on her arms and legs each 
summer that would last from one to six weeks.  She treated the 
rash with hydrocortisone cream.  On physical examination, there 
was no evidence of any skin problems.  The examiner stated that 
he was unable to provide a medical opinion without resorting to 
mere speculation because there was no objective medical evidence 
of any skin rash.  

The examiner also noted that the Veteran reported she experienced 
back pain which had an onset in service.  The Veteran did not 
state whether it was cervical or lumbar pain.  The Veteran also 
reported that the back pain had become progressively worse since 
service.  Physical examination revealed no abnormalities or 
limitation of motion in the cervical spine.  There was no 
evidence of any cervical spine problems on motor or sensory 
examination.  No diagnosis or opinion was provided.  

To the extent that the Veteran may be asserting that she had 
continued or ongoing problems with her skin and neck since she 
was discharged from military service in 2004, these statements 
are not found to be credible for the purpose of establishing a 
continuity of symptomatology following service.  38 C.F.R. 
§ 3.303(b); Layno v. Brown, 6 Vet. App. 465 (1994); see also 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

Significantly, there are no other treatment records pertaining to 
the skin after 2003.  The post-service records do not show any 
complaints or treatment for any skin rash.   By the Veteran's own 
admission, she has not treated for the claimed skin disorder, but 
simply applied over-the-counter medication when she felt her skin 
get "hot."  BVA Transcript at 7.  As noted above, the May 2008 
VA examination was negative for a skin disorder.

While there is one post-service treatment record that shows a 
complaint of neck pain, the record does not reflect a chronic 
disorder, to include upon VA examination in May 2008.  38 C.F.R. 
§ 3.303.  The Board notes that a symptom, such as pain, without a 
diagnosed or identifiable underlying malady or condition, does 
not, in and of itself, constitute a "disability" for which 
service connection may be granted.  See Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001).

It is reasonable to expect that if indeed the disabilities had 
been present at service separation, the Veteran would have noted 
it at that time when listing other problems.  Not only did the 
Veteran not note the presence of the disabilities on appeal at 
the time of her separation from service, she in fact specifically 
denied that she had any of the disabilities on appeal at that 
time.  Further, none of the disabilities were diagnosed or 
complained on the March 2005 and May 2008 examinations after her 
separation from active duty. Thus, the Veteran's statements are 
inconsistent with her having had chronic or recurrent skin and 
neck problems since service.  Id.

While the Board acknowledges that the absence of any 
corroborating medical evidence supporting her assertions, in and 
of itself, does not render her statements incredible, such 
absence is for consideration in determining credibility.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(noting that the absence of contemporaneous medical documentation 
may go to the credibility and weight of veteran's lay testimony, 
but the lack of such evidence does not, in and of itself, render 
the lay testimony incredible).  Further, a layperson is generally 
not deemed competent to opine on a matter that requires medical 
knowledge, such as the question of whether a chronic disability 
is currently present.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

Additionally, the record lacks any competent medical opinion that 
links either the Veteran's claimed skin rash disorder or neck 
pain to her period of service.  38 C.F.R. § 3.303.  Since there 
was no objective medical evidence of either disorder after a 
review of the claims folder and examination of Veteran, the VA 
examiner could not provide a medical opinion with respect to 
either claimed disorder.  

In sum, without a current diagnosis of a skin or cervical spine 
disorder, service connection cannot be granted for either claim 
as Congress specifically limits entitlement for service-connected 
disease or injury to cases where in-service incidents have 
resulted in a disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the 
absence of proof of present disability there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see 
also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 
requires existence of present disability for VA compensation 
purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996).  

Here, there is no current diagnosis of any recurrent skin rash or 
cervical spine disorder.  Moreover, there is no medical opinion 
linking either claimed disorder to the Veteran's service.  Thus, 
service connection for a skin disorder or for cervical spine 
disorder is not warranted.  See Hickson, 12 Vet. App. at 253.


ORDER

Entitlement to service connection for a skin disorder (heat rash) 
is denied. 

Entitlement to service connection for a cervical spine disorder 
is denied.  




____________________________________________
K. L. WALLIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


